Case: 22-1500    Document: 11    Page: 1   Filed: 05/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                LUZONICA M. BAUTISTA,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2022-1500
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-0831-21-0221-I-1.
                 ______________________

                      ON MOTION
                  ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                       ORDER
     Luzonica M. Bautista moves for leave to proceed in
 forma pauperis. The Merit Systems Protection Board
 moves to dismiss this matter as untimely. Ms. Bautista
 has not responded to the Board’s motion.
     Ms. Bautista appealed to the Board from the agency’s
 decision denying her application for an annuity. On
Case: 22-1500    Document: 11      Page: 2     Filed: 05/26/2022




 2                                             BAUTISTA   v. MSPB



 November 10, 2021, an administrative judge issued a deci-
 sion dismissing Ms. Bautista’s appeal as untimely and, al-
 ternatively, affirming the agency’s decision. That decision
 became the final decision of the Board on December 15,
 2021, by operation of the fact that Ms. Bautista did not
 timely seek further review at the Board. This court re-
 ceived Ms. Bautista’s petition for this court’s review 69
 days later, on February 22, 2022.
     Section 7703(b)(1)(A) of title 5 of the U.S. Code states
 that a petition for review from the Board “shall be filed
 within 60 days after the Board issues notice of the final or-
 der or decision of the Board.” 5 U.S.C. § 7703(b)(1)(A). This
 court has held that section 7703(b)(1)(A)’s statutory dead-
 line is jurisdictional and not subject to equitable tolling.
 See Fedora v. Merit Sys. Prot. Bd., 848 F.3d 1013, 1016
 (Fed. Cir. 2017). Thus, we may only consider whether the
 petition for review was timely filed. Ms. Bautista’s petition
 here was received outside of the 60-day filing deadline, and
 we therefore must dismiss.
     Accordingly,
     IT IS ORDERED THAT:
      (1) The Board’s motion to dismiss is granted. The pe-
 tition for review is dismissed.
     (2) Each side shall bear its own costs.
     (3) Ms. Bautista’s motion is denied as moot.
                                    FOR THE COURT

 May 26, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: May 26, 2022